02-12-522-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00522-CR
 
 



David
  Linn Robertson
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From the 297th District
  Court
 
of
  Tarrant County (1240754D)
 
January
  24, 2013
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed.
 
 
SECOND DISTRICT COURT OF APPEALS 
 
 
 
PER CURIAM
 
 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00522-CR
 
 



David Linn Robertson


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 297th
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Appellant
David Linn Robertson attempts to appeal from his conviction and eight-year
sentence for aggravated assault causing serious
bodily injury.  The trial court’s certification of his right to appeal states
that this “is a plea-bargain case, and the
defendant has NO right of appeal.”
On
October 31, 2012, this court notified appellant about the statement on the
trial court’s certification and informed him that unless he or any party desiring
to continue the appeal filed with the court, on or before November 12, 2012, a
response showing grounds for continuing the appeal, the appeal could be dismissed.  See Tex. R. App. P. 25.2(a)(2), (d), 44.3.  Although
we have received a response, it does not show grounds for continuing the appeal. 
Therefore, we dismiss the appeal.  See Tex. R.
App. P. 25.2(d), 43.2(f); Chavez v. State, 183 S.W.3d 675, 680 (Tex.
Crim. App. 2006).
 
 
PER CURIAM
 
PANEL: 
LIVINGSTON,
C.J.; DAUPHINOT and GARDNER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  January 24, 2013




 




[1]See Tex. R. App. P. 47.4.